This is a suit instituted by appellee, a partnership, against appellant, to recover the sum of $400, as damages for a failure to deliver 1,000 bushels of heavy No. 2, Texas red, rust-proof oats in sacks at the price of 60 cents a bushel. The cause was submitted to a jury on special issues, and the answers formed the basis of a judgment against appellant in the sum of $300.
The jury found that appellant, acting though Albert Scharman, made an agreement with appellee, on or about March 12, 1928, by which appellant sold to appellee 1,000 bushels of heavy No. 2, Texas red, rust-proof sacked oats at the price of 60 cents per bushel, to be delivered to the United States Army Quartermaster at Camp Stanley, during the month of April, 1928, that Scharman was authorized to make the contract for appellant, that appellant breached the contract and did not deliver the oats, and that appellee sustained damages in the sum of $300, or 30 cents a bushel, on the oats. The verdict of the jury is sustained by the statement of facts.
The evidence of Henry Mueller, if true, and it must be taken as true, as it was credited by the jury, established a sale of 1,000 bushels of oats to appellee at 60 cents a bushel, delivered at Camp Stanley. Appellant at no time denied that a contract was made, and made no excuse for a failure to deliver the oats, except that they had increased in value since he had contracted to deliver them. Appellant and Scharman both admitted that a contract was made.
All the propositions are quite technical, and are not meritorious. The judgment will be affirmed.